Appeal by defendant from a judgment of the Supreme Court,. Kings County, rendered September 22, 1978, convicting him of criminal possession of stolen property in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial of a motion to suppress certain evidence. Judgment reversed, on the law, motion to suppress granted, and case remitted to Criminal Term for further proceedings. Although defendant, expressed his desire to consult with an attorney and to remain silent, the authorities failed to act on these requests. In fact, they tried to dissuade defendant from exercising these rights. This conduct is clearly inconsistent with the authorities’ obligation to "scrupulously honor” a defendant’s right to "cut off the questioning” (sée People v *653Grant, 45 NY2d 366, 374). Thus, the statements made by defendant to an Assistant District Attorney should have been suppressed. Titone, J. P., Mangano, Rabin and Gibbons, JJ., concur.